Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wasden on 28 January 2022.

The claims have been amended as follows: 
xxxxxxxxxxxx
1.	(Currently Amended) A controller of a bulk explosive loading system, the controller comprising:
a communication interface configured to communicate with a human-machine interface (HMI) device, the HMI device configured to execute a software program configured to enable the HMI to receive user inputs from a user of the bulk explosive loading system;
one or more control outputs configured to output one or more control signals to one or more electrically controllable components of the bulk explosive loading system;

one or more processors; and
one or more data storage devices to store computer-readable instructions configured to instruct the one or more processors to: 
process recipe information received from the HMI device through the communication interface, the recipe information configured to indicate to the controller how to blend a mixture;
generate the one or more control signals based on the recipe information to control the one or more electrically controllable components to blend the mixture;
process the one or more sensor signals received during blending of the mixture; and
control the communication interface to transmit blending information to the HMI device for display, the blending information including information regarding the blending of the mixture, wherein the blending information transmitted to the HMI device for display comprises pumping pressures, ingredient delivery rates, or combinations of thereof.

7.	(Currently Amended) The controller of claim 1, wherein the blending information further comprises information indicating an amount of one or more ingredients delivered to the mixture

21.	(Currently Amended) A controller of a bulk explosive loading system, the controller comprising:
a communication interface configured to communicate with a human-machine interface (HMI) device, the HMI device configured to execute a software program configured to enable the HMI to receive user inputs from a user of the bulk explosive loading system;
one or more control outputs configured to output one or more control signals to one or more electrically controllable components of the bulk explosive loading system;

one or more processors; and
one or more data storage devices to store computer-readable instructions configured to instruct the one or more processors to:
process recipe information and delivery information received from the HMI device through the communication interface, the recipe information configured to indicate to the controller how to blend a mixture, the delivery information to enable the one or more processors to properly deliver the mixture to a blast site;
verify the recipe information and the delivery information received from the HMI device;
receive user input to start a blending process after verifying the recipe information and the delivery information;
generate the one or more control signals based on the recipe information to control the one or more electrically controllable components to blend the mixture;
process the one or more sensor signals received during blending of the mixture; and
control the communication interface to transmit blending information to the HMI device for display, the blending information including information regarding the blending of the mixture.

27.	(Currently Amended) A controller of a bulk explosive loading system, the controller comprising:
a communication interface configured to communicate with a human-machine interface (HMI) device, the HMI device configured to execute a software program configured to enable the HMI to receive user inputs from a user of the bulk explosive loading system;
one or more control outputs configured to output one or more control signals to one or more electrically controllable components of the bulk explosive loading system;
one or more sensor inputs configured to receive one or more sensor signals from one or more sensors configured to monitor the bulk explosive loading system; [[and]]
one or more processors; and
one or more data storage devices to store computer-readable instructions configured to instruct the one or more processors to:
process recipe information received from the HMI device through the communication interface, the recipe information configured to indicate to the controller how to blend a mixture;

generate the one or more control signals based on the recipe information to control the one or more electrically controllable components to blend the mixture, 
continue to blend the mixture once the recipe information is received even if communication with the HMI device is interrupted;
process the one or more sensor signals received during blending of the mixture; and
control the communication interface to transmit blending information to the HMI device for display, the blending information including information regarding the blending of the mixture.

xxxxxxxxxxxxxxx

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) controller of a bulk explosive loading system having a combination of hardware and software capable of performing steps as functionally required of the claims. See also the accompanying interview summary. A final search has not revealed prior art that anticipates or makes obvious all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641